DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-5, 8-9, 12-14, 16-17, 19, 21-23, 25-27 and 30.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 9, 12-14, 17, 21-23 and 25, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hagan (US 2007/0116709) of record.
	Claim 1 is drawn to a method of forming PLGA particles either particles (1) or (2) or (3) in an aqueous suspension of the PLGA particles and containing a polypeptide; the method comprises contacting the PLGA particles with an aqueous solution comprising the polypeptide.
	O’Hagan discloses a method of absorption of a polypeptide, hormone or an enzyme on nanoparticles of PLA and PLGA. The method involves adding an aqueous solution (borate buffer) of the polypeptide. The nanoparticle sizes are 1 nm to 100 nm and microparticle sizes are 0.5 to 5 microns. The PGLA particles have a lactic acid to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-5, 12-14, 16-17, 19, 21-23, 25 and 30 are  rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505).
Williams discloses sustained release PLGA microparticles and nanoparticles and suggests that the microspheres can be brought into contact with a solution of peptide or polypeptide solution and allowed to bind non-covalently to the microsphere. The microparticles have sizes of 10 microns to 100 microns, preferably from 25 to 75 microns and the nanoparticle sizes are 0.5 to 50 nm The ratio of lactide to glycoside ratio is 1:1 or 70:30 or 90:10 The proteins taught are insulin, glucagon, a cytokine and . 
Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of Vook (US 2003/0129233) of record..
	The teachings of Williams and O’Hagan have been discussed above. Williams and O’Hagan do not teach that the PLGA particles have at least a portion of the PLGA particles comprise an ester end-capped PLGA polymer.
	Vook while disclosing sustained release formulations containing active agents teaches that PLGA particles can have a blend of end-capped and uncapped to provide sustained release for long period. The active agents include polypeptides and insulin (Abstract, 0004 and 0051)
	It would have been obvious to one of ordinary skill in the art to include end-capped PLGA particles along with uncapped particles since Vook teaches that a blend of both end-capped and uncapped PLGA could be used for sustained release of active agents for a long period of time.
3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of Tsai (International J. of Pharmaceutics, 1996) of record.
	According to claim 19, the adsorption of polypeptide on the surface of PLGA particles to form a monolayer or more than one layer.

 The teachings of Williams and O’Hagan have been discussed above.
It is unclear from Williams and O’Hagan whether the polypeptide is on the surface of PLGA particles as a monolayer.
	Tsai while disclosing the adsorption of polypeptides on the surface of PLGA particles teaches that polypeptide adsorbs on the surface of the PLGA particles as a monolayer page or more than one layer (39, col. 1, para 2, page 40, col. 2, para 1, page 41 col. 2, para1 and page 42, col. 1, para 2).
It would have been obvious to one of ordinary skill in the art to adsorb the polypeptides as a monolayer on the surface of the PLGA particles, with a reasonable expectation of success since Tsai teaches that the polypeptides can be adsorbed on the surface as a monolayer or more than one layer.
3.	Claims 3, 14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of Naylor (US 2011/0172141 of record.	
	The teachings of Williams and O’Hagan have been discussed above. Williams does not specifically teach that the polypeptide to a human growth hormone and O’Hagan teaches growth hormone, but does not specify that the growth hormone to be a recombinant one.
	Naylor while disclosing polymer microparticles containing active agents teaches that one of the polymers forming microparticles to be PLGA (Abstract, 0040 and examples) and insulin or recombinant human growth hormone as the drugs (0069-0070).
. 	
3.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of Kim US 2003/0125237, Nguyen (US 2017/0065523) individually or in combination.
As discussed above, both Williams and O’Hagan teach insulin and other polypeptides as the active agents and nasal administration.
	Kim while disclosing PLGA microparticles containing insulin teaches that these microparticles are suitable for pulmonary delivery of insulin (examples and claims).
	Nguyen teaches that PLGA nanoparticles are most promising nanocarriers for delivery of active agents such as proteins to lung via nebulization (0163).
	It would have been obvious to one of ordinary skill in the art to deliver the PGLA particles containing insulin or other polypeptide to the lungs since Kim teaches that PLGA particles can be administered pulmonarily and Nguyen teaches PLGA nanoparticles are most promising nanocarriers for delivery of active agents such as proteins to lung via nebulization.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.